Case 1:19-cr-00022-JPJ-PMS Document 43 Filed 10/28/19 Page 1 of 2 Pageid#: 165




                                                                                D ITED #TATEMPISTRJCTCIX RT
                                                                                F ESTEAN DISTW CT OFVJIX INIA
                                '
                                                                                                               ABISCPIIN blhqyltlN
                                .


        UNIXY'
             D STXTE:OF AM#N CA                                                                                                                           .
                                                                                                                                                              '..
                                                                                                                                                                  :
                                                                                                                                                                  .

                                                                                                                                                              '
                                                                                                                                                                  ) ..                                                             '
                                                                                                                                                                  : cascxp.1:,
                                                                                                                                                                             19-cR-tlatlz't (zpz
                                                                                                                                                                                               o-''
                                                                                                                                                                                                 ):                .   .           ..




        W AQAR UL.HACSAN
                                                                                M EM ORANDUM D F AGREE M XNY
                                                                                                                                                                                                                                             ' .
                                                        $

               Tl'            States,by And through 'the'Ubitçd blates Atturile''
                 1: lllflltëcl'                                                  y fQfSht'W çjtel' h                            m                                             .       .
                                                                                                                                                                                          '

                                .                         ( ,2  .    . .       ,     .       s    .                                     .
        DistfltyofVirgipig,thpdçfepdknfj.gqdh   .iiçpgnsçl,Rand.ycArgill?Xpsijtànt/etl:rélPubliè
                                                  '.                                                   ,
                                                                                                                                                ..                                                                                                             .


        Dèfender ïhereihafter,îsthe partiesp
        .                                     -
                                                                   ihisV éfnbrahdifm ötbxjy)èkirleht'
                                                                                                                    .       .                                     .

           .*-M'N -'' e 'A' ' '           .   )hgrt.bv
                                             Jv      <
                                                       qntèrihto.t                                .
                                                                                                                    .
                                                                                                                                                                          .                       ..                                        ..
                                                                                                                                                                                                                                                               .

        rçvijipgthçP.  l'
                        egAgreemçnt(Dkt..N/I.3U)itlr
                            .                          thisriiatier.                         '                                  .           .




                                    QpAggt,
                                          >!7,70
                                               .)1
                                              ' '..9jpvol
                                                        q/qttot114w'
                                                                   rlttkitPlkaAgfyetentsijhedb#à11tltéjaftidj,
                                                                                         ..
        tlie (jçfùpdknt'plçd.:gnilty t
                                     q   Stipçtsezirij.luforffiàtltln( èharging.t.wö tounf
                                                                                       . j ôftl
                                                                                              '
                                                                                              fiaàkipg'
                                     ; :)
            -                       ..                                                                                                                                                        ,
        .
        lpqiçriqllyzf                ;
                                     (        :
                                              .
                                              ,
                                                      g.j
                                                        y
                                                        j:  .
                                                                   .  j
                                                                      t
                                                                      k
                                                                      jj
                                                                       .
                                                                       r
                                                                        .
                                                                        j
                                                                        jj .        ..
                                                                                      .
                                                                                                                        .

                    ,à
                      lsçtjtpiçpwgtsTpT#ikllqlij)ltttf l 17.JS.C''..
                                                  ..            -  j 1 ..                     .
                                                                                                                    .                                 .

                                                                                                  '.

                                    'The:Plè:Agreqmkritltj
                                     '
                                                         ipttlàtç
                                                                jd? 'ptt.t
                                                                       /sl.zhtttf.a o.
                                                                                  kuld'.11tc.j,(1'
                                                                                                 .
                                                                                                 ,(C)
                                                                                                 )  ..,,
                                                                                                       th.àtthètite'
                                                                                                                   f:lldânt'            .
                            z
        .
        shàllkçCvnjçlwgdtqti4pt'kfptf.oft
                .
                                              -:tiltotu
                                                      .
                                                      tëvntiohô/f
                                                        :
                                                                  'fh'tèsel-vbédd/l# tbd tejiy.
                                                                                              .
                                                                                              gy'yjxyjgjygyy   ''
        '
        of t.tl1)?.
            '
                   e.
                    ars '(i.ë:.a /c?-??fo.
                                     '
                                          f#.kè',ktnt;s'j #?-èJq/ïtj?; &p;bbtl'i.co'
                                                                                    lthts l and.,2t'to pwl;                                                                                                                    .             ,
        cti
          ???.
             &etlk/it'yl
                    '
                       y).'?(bkt.No..
                        '
                                        3
                                        '($àtl'lt'èmplhatllsad'tled).
                                                                .                                 .       '                                                                   .

                                                                                          ,                '                                                                                               t


                                    3y tlii;mqmotandvm (jt.àgfeùhleiit?Itheparties'sèéktorevijiçhiàgfpfétneritiöqez                                                                                                .                    .                  .


        proyi3iûli.'
                   Qf'yh:.'
                          Plèt,xgf:kh-
                                     i/n'
                                        jto
                                          ''Lia./ë#/#ï
                                                     qfpi'
                                                         o-bàtio't'
                                                                  ofhv:yèqrs.
                                                                            (i.e...q.'
                                                                                     lèrnî'
                                                                                          ofsvq
        Ptnkb
        .   vl'
              îEplpbatfntioa botk Lbtk//kç1. ti?it
                                                 'k2
                                                   '
                                                   ,,./q:'
                                                         ?-              y).'' Thep#r,tiçjllpàkç thij.
                                                          t/liconqlqrrqntl                                                                                                                                                                             .

        rCVi%ipij'bkqàuseilitjartièjlffturïiltheCèfetltléflt'tö bèèspntepcrd to rfsvçyyçqrpl
                                    ..,   .                         .       ,              : .!p pf '                                                                 .                                        .           .                       ,       .

        pfnbatlbii,,ànj thè jàftldsagrèethld, ijarhusongb1ç Fen'tençeçppjitlerihg.  411.
                                                                                       nf
                                                                                        .(tkeJkçtxj.                                                                              .                                                                                .

    .   knélèifèuffljténbes.öfthiscase.
                        .                           '              .    .
                                                                               .
                                                                            .' '                      '
                            .                               '                   .




                                                                                                                                                                                                       Defendqht'.
                                                                                                                                                                                                                 KIni.
                                                                                                                                                                                                                     tidlH, -M
                                                                                                                                    .
                                                                                                                                        /gg:).4f 2
                                                                                                                                        '       ''-
Case 1:19-cr-00022-JPJ-PMS Document 43 Filed 10/28/19 Page 2 of 2 Pageid#: 166




            Fiflqlly; 4hk '
                       .      paftiqs ùfidéfstàflz ahd dckhow lettge 'that thi; M emopndpm of '
       Agwçrrjçfls, .likv .    ,
                          ftf4.Pleà Agfeetn:itt,C i: jubj>dtto the accepfapcçJ,o'f.the t
                                                                 '.                 .

                                                                                       cppttt Al1
       rçpyipi
             'pgpro:is.l.
                  .
                  .
                        orjs.(ifitjulb'
                                      lè'
                                        aAjfiérfîlntàlkatlfe'
                                                            ihàinunyh
                                                                    ..qpge,
                                                                          dr                                      '

                                                             .        .         '               '
                                                                                               '
                                                             :             ..                  .

                                                 '

       Ija44: ,
              /'
               bg'k..a/
                      .,
                       ./s
                         (
                         j'        .   .    .
                                                         . ..Z ' (.                 ... .. ,



                                                     RandyCarjillgEqq,
                                                     cqppselforDçfçpdgpt
                                                     '




       Date:lo!vs)1,
             .   . .

                                                     w
                                                     ' > r1.1,1flào qlj
                                                     ) çndAp$
                                                     Dçf     .        .'




   .   .
       oate,     19 î)/    .   -
                                           - .

                                                 . Chrls. pvàflttgh
                                                     .

                                                   AsllstàntUni
                                                         .
                                                              7'
                                                               tel''Stétès.
                                                                          .Attdflley




                                                                                               Defenditht!#Initials:   -
